Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach the combination of a lower part of the mold around a mold having a wall thickness less than a wall thickness of an upper part of the mold around the mold cavity and the metal solidifying into equiaxed grains; in combination with other claimed elements as set forth in claim 1.

	The closest prior arts are Naik (EP 2727669 A2, cited by applicant) and Kraleti et al. (WO 2017/068023 Al, hereinafter Kraleti). The teachings of Naik in view of Kraleti have been discussed in paragraph 8 of previous office action mailed on 6/9/21.
	As applicant had argued in pages 6 and 7 of the remark, Kraleti uses a lower part of the mold around a mold having a wall thickness less than a wall thickness of an upper part of the mold around the mold cavity for unidirectional solidification. As Naik produces equiaxed grains, one would not employ the specific mold of Kraleti, which is used for making single crystal or columnar grains.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
9/27/2021